FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CONSTANTINO CARRERA,                   
               Petitioner-Appellant,         No. 08-99007
                 v.                            D.C. No.
ROBERT L. AYERS Jr., Warden of             1:90-CV-00478-
the California State Prison at San               AWI
Quentin,                                        ORDER
              Respondent-Appellee.
                                       
                     Filed April 12, 2012


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             4285